Exhibit 10.1

EXECUTION VERSION

GOVERNANCE ARRANGEMENT AGREEMENT

AMONG

CENTERPOINT ENERGY, INC.,

ELLIOTT INTERNATIONAL, L.P.,

AND

ELLIOTT ASSOCIATES, L.P.

Dated as of May 6, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Additional Defined Terms

     3  

Section 1.3

 

Construction

     3  

ARTICLE II GOVERNANCE

     4  

ARTICLE III GENERAL PROVISIONS

     5  

Section 3.1

 

Public Disclosures

     5  

Section 3.2

 

Notices

     5  

Section 3.3

 

Assignment; Third Party Beneficiaries

     6  

Section 3.4

 

Prior Negotiations; Entire Agreement

     7  

Section 3.5

 

Governing Law; Venue; Waiver of Jury Trial

     7  

Section 3.6

 

Counterparts

     8  

Section 3.7

 

Waivers and Amendments; Rights Cumulative; Consent

     8  

Section 3.8

 

Headings

     8  

Section 3.9

 

Specific Performance

     8  

SCHEDULES AND EXHIBITS

 

Exhibit A

  

BERC Charter

 



--------------------------------------------------------------------------------

GOVERNANCE ARRANGEMENT AGREEMENT

THIS GOVERNANCE ARRANGEMENT AGREEMENT (this “Agreement”), dated as of May 6,
2020, is made by and among CenterPoint Energy, Inc., a Texas corporation (the
“Company”), on the one hand, and Elliott International, L.P., a Cayman limited
partnership, and Elliott Associates, L.P., a Delaware limited partnership
(together, the “Investor”), on the other hand. The Company and the Investor are
referred to herein, individually, as a “Party,” and, collectively, as the
“Parties.” Capitalized terms that are used but not otherwise defined in this
Agreement shall have the meanings given to them in Section 1.1 hereof.

RECITALS

WHEREAS, the Company and Investor have entered into that certain Preferred Stock
Purchase Agreement, dated as of the date hereof (as may be amended from time to
time, the “Purchase Agreement”), pursuant to which, among other things, the
Investor will acquire shares of the Company’s Series C Convertible Preferred
Stock, with a par value of $0.01 per share (the “Private Placement Shares”) on
the terms and conditions set forth in the Purchase Agreement; and

WHEREAS, each of the Parties desires to set forth in this Agreement certain
terms and conditions regarding the ownership of the Private Placement Shares.

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company and the
Investors hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement, the following terms shall have the
respective meanings specified below:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, excluding, in respect of the Investor, any portfolio operating company
(as such term is understood in the private equity industry) of the Investor or
its Affiliates. “Affiliated” has a correlative meaning.

“Articles of Incorporation” means the Restated Articles of Incorporation of the
Company, as amended and in effect on the date hereof.

“Beneficial Ownership” means, with respect to any security, (a) record ownership
of such security, or (b) beneficial ownership of such security as defined under
Rules 13d-3 and 13d-5 under the Exchange Act; provided that such Beneficial
Ownership shall further be deemed to include any shares or other units of such
security as to which (i) such Person has a right to acquire such record
ownership or beneficial ownership at any time in the future, whether such right
is exercisable immediately, only after the passage of time, only upon the
satisfaction of certain conditions precedent or aggregate ownership limitations,
or the occurrence of any combination of

 

1



--------------------------------------------------------------------------------

the foregoing, and (ii) any shares or units of such security that are referenced
in any total return swap contracts or similar financial instruments or
transactions, whether or not cash-settled, that are owned of record or
beneficially by such Person. “Beneficially Own,” “Beneficially Owns,”
“Beneficially Owned,” “Beneficially Owning” and “Beneficial Owner” shall have
correlative meanings. For purposes of this Agreement, a Person shall be deemed
to Beneficially Own any securities Beneficially Owned by its Affiliates.

“Board” means the board of the directors of the Company.

“BREC Charter” means the charter of the Business Review and Evaluation
Committee, a form of which is attached as Exhibit A to this Agreement.

“BREC Period” means the period commencing on the date of the transactions
contemplated by this Agreement are publicly announced by the Company and
continuing until the later of such time that (i) the Board formally determines
to not proceed with the Business Review and Evaluation Committee’s
recommendations and (ii) the Company consummates the strategic actions and
alternatives recommended by the Business Review and Evaluation Committee as are
approved by the Board; provided, that, for the avoidance of doubt, in no event
shall the BREC Period end prior to the occurrence of the Investor Day (as
defined in the BREC Charter) absent agreement of Investor and the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or the State of Texas are authorized or
required by Law or other governmental action to close.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Securities or
by Contract or agency or otherwise. “Controlled” has a correlative meaning.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any (a) national, federal, state, provincial,
county, municipal or local governmental or quasi-governmental instrumentality,
whether foreign or domestic, (b) political subdivision of any of the foregoing,
and (c) entity, authority, agency, ministry board, commission, department,
court, tribunal, bureau or similar body exercising any legislative, judicial,
regulatory or administrative authority, including any arbitrator or arbitration
body, commission or tribunal established to perform any such function or of
applicable jurisdiction.

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

 

2



--------------------------------------------------------------------------------

“Person” means, with respect to any Person, such Person’s directors, officers,
members, partners, limited partners, general partners, management companies,
investment managers, shareholders, managers, employees, agents, investment
bankers, attorneys, accountants, advisors and other representatives.

“SEC” means the U.S. Securities and Exchange Commission.

“Voting Securities” means, at any time, shares of any class of capital stock or
other securities of the Company, including the Common Stock, which are entitled
to vote generally in the election of directors to the Board and not solely upon
the occurrence and during the continuation of certain specified events.

Section 1.2    Additional Defined Terms.

 

Agreement      Preamble   BREC Members      Section 2.1(f)   Business Review and
Evaluation Committee      Section 2.1(f)   Company      Preamble   Company
Policies      Section 2.1(e)   Investor      Preamble   Mandate     
Section 2.1(b)   Minimum Ownership Threshold      Section 2.1(b)   New Director
     Section 2.1(a)   New Directors      Section 2.1(a)   Parties      Preamble
  Party      Preamble   Private Placement Shares      Recitals   Purchase
Agreement      Recitals   Related Parties      Section 2.1(h)   Replacement New
Director      Section 2.1(b)  

Section 1.3    Construction. In this Agreement, unless the context otherwise
requires:

(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;

(c)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

 

3



--------------------------------------------------------------------------------

(d)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;

(e)    the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(f)    “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;

(g)    references to “day” or “days” are to calendar days;

(h)    references to “the date hereof” means the date of this Agreement;

(i)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and

(j)    references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

ARTICLE II

GOVERNANCE

Section 2.1    Public Disclosures.

(a)     The Company will take the necessary action to appoint each of David
Lesar and Barry T. Smitherman as new outside directors to the Board, each of
whom meet the requisite qualifications deemed appropriate by the Company with
respect to membership on the Board (each, such new outside director, a “New
Director” and collectively, the “New Directors”), in each case, in accordance
with the Company’s Articles of Incorporation and Third Amended and Restated
Bylaws, as amended, and the Texas Business Corporation Act, and such that the
public announcements by the Company of the transactions contemplated by this
Agreement can also refer to the New Directors.

(b)    If a New Director (or any Replacement New Director) is unable or
unwilling to serve as a director, resigns as a director, is removed as a
director or ceases to be a director for any reason during the BREC Period and at
such time the Investor (together with their Affiliates) Beneficially Owns a “net
long position” (as defined in Rule 14e-4 under the Exchange Act) of, or have an
aggregate net long economic exposure to, at least 2.5% (the “Minimum Ownership
Threshold”) of the then outstanding Voting Securities, as promptly as
practicable, the Company and the Investor shall cooperate with each other to
mutually select an acceptable qualified candidate to be appointed to the Board
as a substitute outside director (a “Replacement New Director”) upon prior
written agreement, and the Board will take all action necessary to appoint such
person to serve as an outside director on the Board for the remainder of such
New Director’s term on the Board; provided that each New Director is, and each
Replacement New

 

4



--------------------------------------------------------------------------------

Director shall be, an individual who is believed (i) not to be an employee,
officer, director, general partner, manager or other agent of the Investor or of
any Affiliate of the Investor or receiving any payments from or have other
financial arrangements with Investor or any Affiliate of the Investor with
respect to the Company, (ii) not to be a limited partner, member or other
investor (unless such investment has been disclosed to the Company) in the
Investor or any Affiliate of the Investor, and (iii) not have any agreement,
arrangement or understanding, written or oral, with the Investor or any
Affiliate of the Investor regarding such person’s service as a director of the
Company. Effective upon the appointment of a Replacement New Director to the
Board, such Replacement New Director will be considered a New Director for all
purposes of this Agreement. In the event that the Investor seeks to consult with
the Company as set forth herein regarding a Replacement New Director under this
Section 2.1, the Investor shall certify in writing to the Company that it
(together with its Affiliates) satisfies the Minimum Ownership Threshold as of
the proposed time of any such exercise. Notwithstanding anything in this
Agreement to the contrary, the Company’s obligations under this Section 2.1(b)
shall terminate as a nonexclusive remedy for any material breach of this
Agreement by the Investor upon five (5) Business Days’ written notice by the
Company to the Investor if such breach has not been cured within such notice
period; provided that the Company is not in material breach of this Agreement at
the time such notice is given or prior to the end of the notice period.

(c)    New Director Agreements, Arrangements and Understandings. The Investor
agrees that neither it nor any of its Affiliates (a) will pay any compensation
to the New Director (including any Replacement New Director) for such person’s
service on the Board or any committee thereof or with respect to the Company
(b) will have any agreement, arrangement or understanding, written or oral, with
the New Director (including any Replacement New Director) regarding such
person’s service on the Board or any committee thereof (including pursuant to
which such person will be compensated for his or her service as a director on,
or nominee for election to, the Board or any committee thereof (including the
Business Review and Evaluation Committee)).

(d)    New Director Information. As a condition to any Replacement New
Director’s appointment to the Board, such Replacement New Director will provide
any information the Company reasonably requires, including information required
to be disclosed in a proxy statement or other filing under applicable Law, stock
exchange rules or listing standards and information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, and will consent to appropriate
background checks, in each case, to the extent consistent with the information
and background checks required by the Company in accordance with past practice
with respect to other members of the Board or as otherwise may be required.

(e)    Company Policies. The Parties acknowledge that the New Director (and any
Replacement New Director), upon appointment to the Board, will be governed by
the same protections and obligations regarding confidentiality, conflicts of
interest, related party transactions, fiduciary duties, codes of conduct,
trading and disclosure policies, director resignation policy, and other
governance guidelines and policies of the Company as other directors of the
Company (collectively, “Company Policies”), and shall have the same rights and
benefits, including with respect to insurance, indemnification, compensation,
fees and reimbursement of expenses, as are applicable to all non-executive
directors of the Company.

 

5



--------------------------------------------------------------------------------

(f)    During the BREC Period, and at such other times as the Company may elect,
the Company shall establish an advisory committee of its Board (the “Business
Review and Evaluation Committee”) for the purposes set forth in the BREC Charter
(such purposes, the “Mandate”). During the BREC Period, the BREC Charter shall
not be materially amended (which such material amendments shall include, for the
avoidance of doubt, any amendment that would serve to limit the scope of the
BREC Charter) by the Company or the Board (including, for the avoidance of
doubt, the Business Review and Evaluation Committee), without the prior written
consent of the Investor (not to be unreasonably withheld, conditioned or
delayed). The Company shall use commercially reasonable efforts to take any
actions which may be necessary or desirable to effect the creation of the
Business Review and Evaluation Committee and the adoption of the BREC Charter.
The composition and membership of the Business Review and Evaluation Committee
(collectively, the “BREC Members”) shall be as set forth in the BREC Charter.
The Board, upon prior written agreement from the Investor during the BREC Period
if the Investor meets the Minimum Ownership Threshold, shall have the right to
remove and replace the BREC Members from membership on the Business Review and
Evaluation Committee.

(g)    During the BREC Period, the Company shall provide to the Investor the
reasonable opportunity to present and discuss its views (and analyses, if any)
regarding the Mandate or any recommendations to be made in connection therewith,
to appropriate members of the Company’s senior executive team or to the Business
Review and Evaluation Committee.

(h)    The Company acknowledges that neither the Investor nor any of its past,
present or future Affiliates, partners (both general and limited), members (both
managing or otherwise), securityholders, stockholders, directors, officers,
controlling Persons (if any), agents, consultants, legal advisors or employees
(with respect to any Person, all such parties and their successors and
assignees, together, its “Related Parties”, and it being understood, that no
BREC Members shall be deemed to be Related Parties of the Investor) shall have,
or be deemed or construed to have, any fiduciary duty (contractual or otherwise)
to the Company or any other Person arising out of or in connection with (i) this
Agreement (including the performance of any services provided hereunder), (ii)
the performance of activities, services or omissions by the Investor or any of
its Related Parties related to the work of the Business Review and Evaluation
Committee or in connection with the furtherance of the Mandate and (iii) the
operations of, or services provided by the Business Review and Evaluation
Committee or any BREC Member to the Company or any other Person

ARTICLE III

GENERAL PROVISIONS

Section 3.1    Public Disclosures. Sections 5.4 and 5.8(a) and 5.8(b) of the
Purchase Agreement is incorporated by reference into this Agreement, mutatis
mutandis.

Section 3.2    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile or email (with confirmation), mailed
by registered or certified mail (return

 

6



--------------------------------------------------------------------------------

receipt requested) or delivered by an express courier (with confirmation) to the
Parties at the following addresses (or at such other address for a Party as may
be specified by like notice):

 

  (a)

If to the Company:

CenterPoint Energy, Inc.

1111 Louisiana

Houston, Texas 77002

Attention:    Jason M. Ryan

Email:          jason.ryan@CenterpointEnergy.com

with copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz LLP

51 West 52nd Street

New York, NY 10019

Attention: Sabastian V. Niles

DongJu Song

Email:      SVNiles@wlrk.com

DSong@wlrk.com

 

  (b)

If to the Investor:

Elliott International, L.P.

Elliott Associates, L.P.

c/o Elliott Management Corporation

40 West 57th Street, 4th floor

New York, NY 10019

Attention: Scott Grinsell

Elliot Greenberg

Email:      sgrinsell@elliottmgmt.com

egreenberg@elliottmgmt.com

Section 3.3    Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company, except that (a) the Investor may assign
and transfer, without the prior consent of the Company, its rights pursuant to
Article VI (Registration Rights) hereof to a transferee to whom a Transfer of
Private Placement Shares is permitted pursuant to this Agreement with respect to
Private Placement Shares being Transferred, and (b) the Investor may grant to a
creditor or lender a security interest in and to the Private Placement Shares,
the Common Stock and/or its rights pursuant to Article VI (Registration Rights),
and such rights may be further assigned by such creditor or lender. Any
assignment in violation of this Section 3.3 shall be void ab initio. This
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any Person any rights or
remedies under this Agreement other than the Parties and permitted assigns.

 

7



--------------------------------------------------------------------------------

Section 3.4    Prior Negotiations; Entire Agreement. This Agreement and the
Governance Arrangements Agreement (including the agreements attached as exhibits
and schedules to and the documents and instruments referred to in this Agreement
and the Governance Arrangements Agreement) constitutes the entire agreement of
the Parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, among the Parties (including, with respect to the
Investor, any prior agreement between the Company and any of the Investor’s
Affiliates) with respect to the subject matter of this Agreement; provided that
the terms of the Confidentiality Agreement, dated March 17, 2020, between the
Company, on the one hand, and Elliott Investment Management L.P. and Elliott
Management Corporation, on the other hand, shall survive according to the terms
set forth therein

Section 3.5 Governing Law; Venue; Waiver of Jury Trial.

(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CHOICE OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL ACTION, SUIT,
OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER ARISING UNDER OR ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF THE PARTIES
IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF SUCH
COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR
PROCEEDING. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

8



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
3.5.

Section 3.6    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

Section 3.7    Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified or changed only upon written
consent by the Company and the Investor. Any amendment, restatement,
modification or change effected in accordance with this Section 3.7 shall be
binding upon the Investor, each transferee or future holder of the Private
Placement Shares, and the Company. No delay on the part of any Party in
exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof, nor will any waiver on the part of any Party of any right,
power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege pursuant to this Agreement.

Section 3.8    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

Section 3.9    Specific Performance. Each of the Parties agrees that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that each of the Parties shall be entitled
to an injunction or injunctions without the necessity of posting a bond to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party hereto from pursuing other
rights and remedies to the extent available under this Agreement, at law or in
equity.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.

 

CENTERPOINT ENERGY, INC. By:  

/s/ John W. Somerhalder II

  Name:   John W. Somerhalder II   Title:   Interim President and Chief
Executive Officer

 

[Signature page to Governance Arrangement Agreement]



--------------------------------------------------------------------------------

ELLIOTT ASSOCIATES, L.P. By:  

Elliott Investment Management L.P.,

as attorney-in-fact

By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President ELLIOTT INTERNATIONAL, L.P.
By:   Hambledon, Inc., its General Partner By:  

Elliott Investment Management L.P.,

as attorney-in-fact

By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President

 

[Signature page to Governance Arrangement Agreement]



--------------------------------------------------------------------------------

Exhibit A

CENTERPOINT ENERGY, INC.

Business Review and Evaluation Committee

Charter

Purpose: The primary purpose of the Business Review and Evaluation Committee
(“BREC”) of the Board of Directors (the “Board”) is to assist the Board in
evaluating and optimizing the various businesses, assets and ownership interests
currently held by CenterPoint Energy, Inc. (together with its subsidiaries,
“CenterPoint” or the “Company”). In this regard, the BREC shall provide advice
and recommendations to the Board regarding analyzing and executing on a
comprehensive range of potential value-maximizing strategic business actions and
alternatives related to the Company’s current configuration and alignment of
businesses, assets and other ownership interests (the “Business Review and
Evaluation”). The BREC shall engage in and oversee the review and evaluation of
such matters. The BREC shall provide formal recommendations to the Board based
on the conclusions of its review and analysis on a confidential and non-binding
basis.

Membership and Voting: The BREC shall consist of five voting members. At
inception, the BREC members shall include: David Lesar, Martin Nesbitt, Phillip
Smith, Barry T. Smitherman and, in light of his Interim President and Chief
Executive Officer position, John Somerhalder II (each a “BREC Voting Member”
and, collectively, the “BREC Voting Members”). David Lesar shall chair the BREC
(the “Chairperson”). The Chairperson shall be responsible for the leadership of
the BREC, including overseeing the agenda, presiding over meetings and reporting
to the Board. To the extent that a permanent Chief Executive Officer is
appointed by the Board during the Term of the BREC (defined below), such person
shall replace the Interim President and Chief Executive Officer on the BREC as
the fifth member.

Each BREC Voting Member shall have one vote on each matter evaluated. Decisions
made, actions taken and recommendations finalized and presented by the BREC to
the Board shall require a majority vote of the then-appointed and serving BREC
Voting Members; provided, however, that any BREC actions or evaluations that are
supported by two or more votes on the BREC will be pursued by the BREC and any
recommendation supported by two or more votes on the BREC will be finalized and
presented to the Board.

 

A-1



--------------------------------------------------------------------------------

Meetings and Structure: The BREC shall meet in-person, telephonically or by such
other medium as is mutually agreed by the BREC Voting Members at such times as
deemed appropriate by the Chairperson of the BREC, any two BREC Voting Members,
the Chairperson of the Board or the Chief Executive Officer to carry out its
responsibilities under this Charter. Beginning at its inception and for the
first six months of its existence, the BREC shall meet a minimum of one time in
each four-week period (and may of course meet more frequently). For the
avoidance of doubt, the Chairperson of the Board may attend any and all meetings
of the BREC, in whole or in part, at his or her discretion.

Responsibilities and Authority: In addition to the above, the BREC shall be
provided with all necessary resources and authority for it to discharge its
purpose, responsibilities and duties in performing the following functions in
support of updating CenterPoint’s strategic business plan:

 

  •  

Provide advice and recommendations to the Board based on the BREC’s Business
Review and Evaluation.

 

  •  

Retain, at the Company’s expense, advisors and experts as it deems necessary in
the performance of its duties. The Company shall pay the reasonable and
documented fees and expenses of such advisors and experts.

 

  •  

In coordination with the Chief Executive Officer of the Company and such
officer’s designees, request and receive any information it requires from
Company personnel and representatives in support of the Business Review and
Evaluation, all of whom shall be directed by the Company to cooperate in a
timely manner with the BREC, as it deems necessary.

 

  •  

Report to the Board regularly during the course of the Business Review and
Evaluation, as the BREC deems necessary or appropriate or upon the Board’s
request, on information, analysis and developments related to the Business
Review and Evaluation.

 

A-2



--------------------------------------------------------------------------------

  •  

Provide final formal recommendations to the Board on the results of and
conclusions from the Business Review and Evaluation, on or prior to October 15,
2020.

 

  •  

Assist the Company in preparation for an Investor Day: CenterPoint plans to hold
an “Investor Day,” which may take place in person or be held virtually, by the
end of the first quarter of 2021, where the Company shall undertake to provide,
for the benefit of its current and prospective investors and stakeholders,
heightened transparency into and enhanced disclosures regarding the Company,
including as to updated strategic and capital plans, priorities, structures and
investments; environmental, social and governance (“ESG”) initiatives; human
capital management matters; and such other items as the Company may determine to
address at the Investor Day with the input of the BREC and/or the Board.

 

  •  

Periodically review and reassess the adequacy of this Charter and submit any
proposed recommendations for changes to the Board for approval.

 

  •  

Perform such other duties and responsibilities as specified by the Board from
time to time.

Term: The BREC shall perform the portion of its work required to provide formal
recommendations to the Board promptly and concluding by October 15, 2020. The
BREC shall remain in place until the later of such time that the Board formally
determines to not proceed with the BREC’s recommendations or such time that the
Company consummates the strategic actions and alternatives that may be
recommended by the BREC and approved by the Board, provided that in no event
shall the BREC term end prior to the Investor Day.

 

A-3